Citation Nr: 1639119	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1973 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and January 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran's service connection claims for PTSD and residuals of a back injury were initially denied in the January 2008 rating decision.  In a March 2008 statement, the Veteran asserted that the January 2008 rating decision was incorrect, and he discussed his contentions regarding PTSD and his in-service back injury.  The RO then sent the Veteran a June 2008 letter stating that the March 2008 statement was ambiguous.  However, the Board disagrees and construes the March 2008 statement as a notice of disagreement that was timely filed in response to the January 2008 rating decision.  The Veteran later filed a request to reopen these claims in June 2009, and the January 2010 rating decision adjudicated the claims on basis of whether new and material evidence had been submitted.  However, the January 2008 rating decision did not become final, and the Veteran's initial service connection claims for PTSD and residuals of a back injury remained pending throughout the appeal period.

Although the Veteran initially filed a service connection claim for PTSD, the record shows that he also received diagnoses for major depressive disorder, acute stress disorder, and adjustment disorder with depressed mood.  See January 2009 treatment record from Dr. A.; June 2012 VA treatment record.  As such, the Board has expanded the issue on appeal to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that a July 2016 letter from Dr. A. and VA treatment records dated from September 2013 to March 2015 were associated with the claims file after the April 2014 supplemental statement of the case.  However, the Veteran submitted an August 2016 waiver of the AOJ's initial consideration of the July 2016 letter.  38 C.F.R. § 20.1304(c).  Although this waiver did not include the additional VA treatment records, the AOJ will have an opportunity to consider this evidence upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not yet been provided with a VA examination in connection with his service connection claim for residuals of a back injury.  The Veteran reports that he injured his back during service by lifting and carrying tools and equipment.  See March 2008 Notice of Disagreement.  He additionally indicated that his low back pain has continued since that time.  See November 2010 VA treatment record.  The Veteran is competent to attest to observable symptomatology and events that he experienced.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the record indicates that the Veteran has a current low back disorder as an August 2010 VA x-ray impression for the lumbar spine stated that degenerative changes were present.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-22 (2006).

Regarding the Veteran's service connection claim for left ear hearing loss, the record shows that he has a current diagnosis of left ear sensorineural hearing loss.  See March 2015 VA treatment record.  The Veteran contends that his left ear hearing loss is related to noise exposure from his military occupational specialty (MOS) as a wheeled vehicle mechanic.  See DD Form 214; June 2009 Claim.  The Department of Defense's Noise Exposure Listing shows that that this MOS has a high probability of noise exposure.  However, the record does not contain any audiological testing results to demonstrate that he has a left ear hearing loss disability in accordance with 38 C.F.R. § 3.385 (2015).  The record indicates that VA conducted three different audiological evaluations in December 2008, March 2012, and March 2015.  Each of these records stated that the audiogram results were available under a different menu or in a scanned document, but the Board does not have access to these audiogram findings.  While the March 2015 VA treatment record did report a speech recognition score of 94 percent, this result does not demonstrate a hearing loss disability under 38 C.F.R. § 3.385.  The Board therefore finds that a remand is necessary to obtain the outstanding VA audiograms.  In addition, the Veteran should be provided with a VA examination to ascertain if he currently has left ear hearing loss pursuant to 38 C.F.R. § 3.385; and if so, to determine the etiology of the disorder.  McLendon, 20 Vet. App. at 81-22; 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Board also finds that a remand is necessary to afford the Veteran a VA examination related to his service connection claim for a psychiatric disorder.  As noted above, the Veteran has received current diagnoses for different psychiatric disorders.  The Veteran also indicated that he has experienced behavioral symptoms since service.  See January 2014 Statement in Support of Claim.  The Veteran is competent to provide statements that these symptoms have been present since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As there is evidence that the Veteran may have had psychiatric symptoms since service and he has been diagnosed with psychiatric disorders, the Board finds that a VA examination is needed to address the etiology of his current psychiatric disorders.  McLendon, 20 Vet. App. at 81-22.

Further development is also required with respect to the Veteran's contentions regarding PTSD.  The record contains three formal findings that that the evidence submitted by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the Marine Corps or National Archives and Records Administration (NARA).  See December 2007 Formal Finding; September 2009 Formal Finding; April 2014 Formal Finding.  VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such a search becomes futile.  See, e.g., 38 C.F.R. § 3.159(c)(2).  The VA Adjudication Procedure Manual outlines the information that the JSRRC requires in order to conduct a meaningful search.  At a minimum, this information includes a stressor that can be documented; the location where the incident took place; the approximate date (within a two month period) of the incident; and the unit of assignment at the time the stressful event occurred.  VBA Manual, M21-1, IV.ii.1.2.g.  Events that almost happened are generally considered extremely difficult, if not impossible, to verify, and, in such cases, official verification through service records is typically not feasible.  See JSRRC Stressor Verification Guide, Section V (February 2008).
 
The Veteran completed statements detailing his stressful incidents in March 2007 and January 2014.  One incident involved the Veteran driving a captain at nighttime without headlights and almost going over a cliff.  The Veteran also described witnessing another serviceman being crushed to death by a tank.  He has identified the location of the incident and his unit assignment during the incident.  Regarding the date of the incident, the Veteran stated that it occurred between 1973 and 1976.  See January 2014 Statement in Support of Claim for Service Connection for PTSD.  However, where a period of time identified by the Veteran is longer than the two month period required by the JSRRC, "the duty to assist require[s] VA to submit multiple 60-day record searches."  Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).  Thus, it appears that the Veteran has provided sufficient information to submit a request to the JSRRC regarding the claimed stressor.  

The record also reflects that the Veteran's service treatment records have not been obtained.  VA requested records from the National Personnel Records Center and the Adjutant General of Tennessee, but received negative responses.  However, the record shows that the Veteran served in the Army National Guard of Mississippi.  The record reflects that the RO sent one request for records from the Adjutant General of Mississippi in October 2009.  However, no negative response was received.  In light of the remand, the Board finds that the RO should again contact the Adjutant General of Mississippi in an attempt to obtain these records.

The Veteran also reported that he has received treatment from the Memphis VA Medical Center since 1981.  See June 2007 Statement in Support of Claim.  However, the earliest VA treatment records associated with the claims file are from 1996.  The record does not indicate that the RO has made efforts to obtain records dated before 1996.  Thus, the RO should attempt to obtain these records upon remand.

Finally, the record indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  See August 2014 Statement.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  There are, however, no SSA records associated with the claims file, nor does the record reflect that there have been any attempts to obtain such records.  Therefore, these records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain the Veteran's complete personnel and service treatment records from the Adjutant General of Mississippi for his entire period of service in the Army National Guard of Mississippi.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence of unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  The AOJ should attempt to obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran as well as the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss, residuals of a back injury, and psychiatric disorder.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Memphis VA Medical Center dated since March 2015.

The AOJ must also obtain the following:  (1) audiogram results, and any additional outstanding records, that are associated with the audiological evaluations discussed in VA treatment records from the Memphis VA Medical Center dated in December 2008, March 2012, and March 2015; and (2) VA treatment records from the Memphis VA Medical Center dated from 1981 to 1996.

4.  After the preceding development in paragraphs 1, 2 and 3 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a back injury that are present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first identify all current residuals of the asserted back injury.

For each identified residual, the examiner must opine as to whether it is at likely as not (a 50 percent or greater probability) that disorder is related to, or had its onset during, the Veteran's active service.

5.  After the preceding development in paragraphs 1, 2,  and 3 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any left ear hearing loss that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there is any current left ear hearing loss disability, to include any hearing loss during the appellate period.

For any diagnosed left ear hearing loss disability, the examiner must opine as to whether it is at likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to, or had its onset during, the Veteran's active service.

If the examiner determines that any diagnosed hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of left ear hearing loss is significant.

6.  After the preceding development in paragraphs 1, 2 and 3 is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluation deemed necessary by the examiner should be performed, included PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, pos-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has major depressive disorder, acute stress disorder, adjustment disorder with depressed mood, and/or  PTSD.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any asserted in-service stressor.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




